Exhibit 10.22

FIRST AMENDMENT TO ADMINISTRATIVE SERVICES AGREEMENT

This First Amendment (this “First Amendment”) dated as of June 20,2012 is made
and entered into between ARIA Retirement Solutions, Inc. (“ARIA”) and
Transamerica Advisors Life Insurance Company (the “Company”).

RECITALS

WHEREAS, ARIA and the Company have entered into an Administrative Services
Agreement dated August 3. 2011 (the “Services Agreement”);

WHEREAS, ARIA and the Company agree that ARIA does not provide any underwriting
or claims adjustment services which would require licensure as a Third Party
Administrator (“TPA”) and ARIA’s premium collection services are performed in
its capacity as a licensed insurance producer;

WHEREAS, ARIA has changed its corporate form from that of a limited liability
company to a that of a corporation and has continued to fulfill its obligations
under the Services Agreement; and

WHEREAS, ARIA and the Company desire to modify and amend the Services Agreement
as provided herein;

AMENDMENT

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration. ARIA and the Company do hereby mutually agree
as follows:

1. Update to ARIA’s Legal Name. Each occurrence of “ARIA Retirement Solutions.
LLC” in the Services Agreement is hereby replaced with “ARIA Retirement
Solutions, Inc.”

2. Amendment to the Services Agreement. Section, 1.13 of the Agreement: the
entirety of the paragraph is hereby replaced to read as follows:

“ARIA is licensed as an insurance producer in the State of California and in all
other states in which it is required to be so licensed. ARIA will comply with
all applicable laws, rules. and regulations to which it is or may become
subject.”

3. Defined Terms; References. Unless otherwise specifically defined herein, each
term used herein which is defined in the Agreement has the meaning assigned to
such term in the Agreement. Each reference to “hereof”, “hereunder”, “herein”
and “hereby” and each other similar reference and each reference to “this
Services Agreement” and each other similar reference contained in the Services
Agreement shall, after this First Amendment becomes effective, refer to the
Services Agreement as amended hereby, except that, for the avoidance of doubt,
reference to “the date hereof” or other similar references contained in the
Services Agreement shall mean the date of the Services Agreement, and not the
date of this First Amendment.

 

Page 1 of 2



--------------------------------------------------------------------------------

  4. Miscellaneous.

a. Except as expressly set forth herein, this First Amendment shall not
constitute a waiver or amendment of any term or condition of the Services
Agreement and all such terms and conditions shall remain in full force and
effect.

b. This First Amendment shall be construed and in accordance with, and governed
by, the laws of the State of Iowa.

c. This First Amendment may be executed in any number of counterparts (including
by facsimile or PDF), each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their respective officers duly authorized and to take effect as of the date
first written above.

 

Transamerica Advisors Life Insurance Company     ARIA Retirement Solutions, Inc.
By:  

LOGO [g474156stp07a.jpg]

 

    By:  

LOGO [g474156stp07b.jpg]

 

Name:  

Anne M. Spaes

    Name:   David Stone Title:  

Vice President

    Title:   CEO

 

Page 2 of 2